DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. The applicant argues that Baldwin and Berry fail to show the posture data for the wearer is obtained only from sensors positioned at one or more locations of the waist of the wearer.  The examiner respectfully disagrees. Baldwin shows a wearable garment having a plurality of sensors which gather a plurality of various data from the user wearing the garment. Baldwin discloses that the arrangement of sensors 102 is associated with a wearable article such as a belt (among other things). Therefore, the sensors are assumed to be positioned on the waist, hip or other parts associated with the individual’s mid-section. Baldwin further teaches the sensors gather information indicative of the body state data which is used to determine a mental state of the individual (para 0031). The body state data can be the body configuration which indicates the mood, or the likely mental state, such as relaxed, or stressed (para 0031). A person having ordinary skills in the art would understand that the sensory processor and mental state processor of Baldwin can determine the persons mental state so long as the user’s posture (body state) has been collected and provided. The examiner previously concluded that Baldwin did not explicitly disclose providing the sensors on the waist of the user, even though, Baldwin had suggested using the sensors in combination with a belt . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the applicant argues that the reference to Berry provides sensors at the waist of the user for a different purpose than Baldwin and therefore, a person skilled in the art without the benefit of hindsight would not make such combination. The examiner respectfully disagrees. As discussed above, Baldwin shows a wearable garment having a plurality of sensors which gather a plurality of various data from the user wearing the garment. Baldwin discloses that the arrangement of sensors 102 is associated with a wearable article such as a belt (among other things). Therefore, the sensors are assumed to be positioned on the waist, hip or other parts associated with the individual’s mid-section. Baldwin further teaches the sensors gather information indicative of the body state data which is used to determine a mental state of the individual (para 0031). The body state data can be the body configuration which indicates the mood, or the likely mental state, such as relaxed, or stressed (para 0031). A person having ordinary skills in the art would understand that the sensory processor and mental state processor of Baldwin can determine the persons mental state so . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Berry is only relied upon to show that it is known to provide sensors that capture the body state of the user positioned on a belt as disclosed by Baldwin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-4, 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 20140107531A1 granted to Baldwin in view of US Patent Publication Number 20140142485 granted to Berry et al. (hereinafter “Berry”) in view of US Patent Publication Number 20140135593 granted to Jayalth et al. (hereinafter “Jayalth”).
Regarding claim 2, Baldwin discloses a computer implemented method (e.g. para 0016 “contextual interpreter 104”, para 0099) of using a sensor platform (e.g. para 0016 “arrangement of sensors 102”) of a garment of a wearer (e.g. para 0016 “wearable article such as an article of clothing or garment”) in order to determine a wearer state (e.g. para 0031 “mental state”) using a plurality of sensed biometric data (e.g. paras 0018-0019) and a stored data model (e.g. abstract, para 0012-0014, 0031 “the body language interpretive data could also be in the form of a look up table or other suitable mapping of a body state, such as position, to an inferred mental state, such as emotion or mood”), the method comprising a set of stored instructions for execution by a computer processor for: (e.g. para 0014-0015 “The processor, responsive to executing the computer instructions, performs operations including receiving sensory data for multiple anatomical locations of a body” 0076, Fig. 1, showing Baldwin fails to explicitly disclose wherein each of said sensors are positioned at one or more locations on the waist of the wearer and detecting or indicating a degree of bending. 
Berry teaches
Baldwin as modified by Berry teaches the limitations as recited above while Berry discusses determining the angle between sensors to determine the position of the user. However, both references are silent on disclosing determining a bending angle. Jayalth teaches that it is known to monitor the bending angle measurement using a sensor associated with garment (e.g. para 0029, fig. 1A). This information would enrich the analysis and feedback which would provide the predictable result of monitoring the user, for example, during bench-press routine (e.g. para 0038) and could further be used to allow virtual coaching in real-time to coach the user over the course of the workout (e.g. para 0043). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Baldwin as modified by Berry with the teachings of Jayalth to monitor bending degrees which would provide the predictable result of monitoring the user and allow virtual coaching in real-time to coach the user over the course of the workout. 


Regarding claim 3, Baldwin as modified by Berry and Jayalth (hereinafter “modified Baldwin”) renders the method of claim 2 obvious as recited hereinabove, Baldwin further discloses wherein the presentation device is a computing device coupled to the garment (e.g. para 0016 and 0038; it is noted that the claim does not specify how the presentation device and garment are coupled, as such it is understood that the “cellular phone” as the communicating device is capable of being coupled to the garment which).  

Regarding claim 4, modified Baldwin renders the method of claim 2 obvious as recited hereinabove, Baldwin further teaches wherein the presentation device is a remote computing device coupled to a computing device of the garment (e.g. fig 4).  

Regarding claim 7, modified Baldwin renders the method of claim 2 obvious as recited hereinabove, Baldwin further comprising the placement of at least some of the sensors of the sensor platform being positioned in one or more body regions of the wearer where muscle noise is inhibited (e.g. para 0017 “the trousers 108 are also configured with sensors, including left and right waist or upper thigh sensors 114 L, 114”; applicant’s own specification in paragraph 0036 recites these positions to be “the sensors 12 a,b can be positioned in the band 10 in a location for positioning adjacent to the hip and/or the kidney of the wearer in the case where the band 10 is positioned at the waist”) while Berry teaches positioning the sensors on the waist (e.g. Fig 1). 

Regarding claim 8, modified Baldwin renders the method of claim 7 obvious as recited hereinabove, Baldwin wherein the one or more body regions include a region selected from the group consisting of: adjacent to a hip; and adjacent to a kidney (e.g. para 0017 “the trousers 108 are also configured with sensors, including left and right waist or upper thigh sensors 114 L, 114”)

Regarding claim 9, modified Baldwin renders the method of claim 7 obvious as recited hereinabove, Baldwin further comprising a sensor pair of the sensors positioned on either side of a centerline of a band of the article of clothing  (e.g. para 0017 “the trousers 108 are also configured with sensors, including left and right waist or upper thigh sensors 114 L, 114”, figs 

Regarding claim 10, modified Baldwin renders the method of claim 9 obvious as recited hereinabove, Baldwin discloses wherein the centerline is oriented front to back of the wearer rather than oriented side to side of the wearer (e.g. para 0017 “the trousers 108 are also configured with sensors, including left and right waist or upper thigh sensors 114 L, 114”, figs 3A-3H; it is noted that the centerline is assumed to go through the middle).  

Regarding claim 11, modified Baldwin renders the method of claim 2 obvious as recited hereinabove, Baldwin discloses further comprising the step of generating a command based on the determined state of the wearer and sending the command over a communications network to a networked device in order to effect a change in an operational behaviour of the networked device (e.g. para 0013-0014, 0034 “The system determines a mental state of the number of mental states, such as mood or emotion, corresponding to the identified body configuration, and provides data indicative of the mental state, for example, to adjusting a feature of another system or application, such as a multimedia, advertising, or computer system.”).  

Regarding claim 12, modified Baldwin renders the method of claim 11 obvious as recited hereinabove, Baldwin discloses wherein the wearer has a registered device account with the networked device, the device account administered with an interaction service in communication with the networked device over the communications network (e.g. fig. 6, para 

Regarding claim 13, modified Baldwin renders the method of claim 11 obvious as recited hereinabove, Baldwin discloses wherein the registered device account contains wearer settings information (e.g. para 0032 “information regarding the individual”) and device operation settings applicable to permitted functionality of the networked device accessible by the command (e.g. para 0042, “Such feedback can be supplied in real time, or near real time to various systems and applications to provide a personalized user experience”

Regarding claim 14, modified Baldwin renders the method of claim 13 obvious as recited hereinabove, Baldwin discloses wherein the wearer settings information includes a location setting specifying the physical location of the networked device (e.g. para 0033 “geographic location”, 0041 “Other information can include…location”)), wherein the physical location is determined based on the sensor platform being communicatively paired with the networked device (e.g. para 0020 “global positioning system (GPS)-style technology).  

Regarding claim 15, modified Baldwin renders the method of claim 2 obvious as recited hereinabove, Baldwin discloses wherein the data model includes at least one of a physical location, a time of day or an activity reading in order to determine the wearer state (e.g. para 0033 “geographic location”, 0020 “global positioning system (GPS)-style technology).   

Regarding claim 16, modified Baldwin renders the method of claim 11 obvious as recited hereinabove, Baldwin discloses wherein the data model includes at least one of a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792